--------------------------------------------------------------------------------

Exhibit 10.1

OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”) is dated effective November 24, 2015
(“Effective Date”)

BETWEEN:

GOLD RESOURCE CORPORATION, a Colorado corporation (“Optionee”);

-AND-

SILVER RESERVE CORP., a Delaware corporation (“SRC” or “Owner”), a wholly-owned
subsidiary of Infrastructure Materials Corp. (“IFAM”) a Delaware corporation.

WHEREAS:

A.

SRC holds certain unpatented and patented mining claims comprising areas
commonly referred to as the “Clay Peters property” and the “Copper Chief
property” located in Mineral County, Nevada, as more particularly described in
Schedule A hereto and as further defined herein in Article 1 (together referred
to herein as the “Property”); and

    B.

SRC has agreed to extend to Optionee an option to purchase SRC’s rights, title
and interest in and to the Property as herein provided.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged by the parties, the parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1

For the purposes of this Agreement, in addition to the terms defined elsewhere
in this Agreement, the following words and phrases shall have the following
meanings:

“Acquired Interest” has the meaning ascribed thereto in Article 10;

“Acquiring Party” has the meaning ascribed thereto in Article 10;

“Affiliate” means any person (including an individual), partnership, joint
venture, corporation, or other form of enterprise which directly controls, is
controlled by or is under common control with a party to this Agreement, and for
the purposes hereof:

(a)      “control” means possession, direct or indirectly, of the power to
direct or cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise, and

1

--------------------------------------------------------------------------------

(b)      in the absence of evidence to the contrary, ownership of fifty percent
(50%) or more of the voting securities of a corporation will constitute
“control”;

“Agreement” means this Option Agreement and every schedule attached hereto, all
as may be amended in writing by the parties hereto from time to time;

“Area of Interest” means the geographic area consisting of the unpatented and
patented claims historically comprising the Clay Peters property and Copper
Chief property as more particularly described in Schedule B hereto plus a one
mile distance from the outermost perimeter of the claim area as shown in
Schedule B;

“Burdened Claims” means those Mining Claims which are subject to the Third Party
Royalty, as defined herein;

“Business Day” means a day other than a Saturday, Sunday or any day on which
chartered banks in the City of Denver, Colorado, U.S.A., are not open for
business during normal banking hours;

“Environmental Laws” means any and all federal, state, municipal, national or
local laws, statutes, regulations, treaties, orders, judgments, decrees,
ordinances or official directives having application in the relevant
jurisdiction and having application to the Property;

“Exchange Act” means the Securities Exchange Act of 1934, as amended;

“GORO Shares” means the common stock of Gold Resource Corporation, a corporation
existing under the laws of the State of Colorado, which is listed on the NYSE
MKT securities exchange (“NYSE MKT”) and traded under the symbol, “GORO”;

“Governmental Authority” means and includes, without limitation, any national,
federal government, province, state, municipality or other political subdivision
of any of the foregoing, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government;

“Governmental Regulations” means all directives, laws, orders, ordinances,
regulations and statutes of any federal, state or local agency, court or office;

“Mining Claims” means the unpatented and patented mining claims held by SRC and
described in Schedule A;

“NSR Agreement” means the agreement governing the NSR Royalty in the form of
Schedule C hereto;

“NSR Royalty” has the meaning set forth in section 4.1;

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof;

2

--------------------------------------------------------------------------------

“Property” means the Mining Claims together with the appurtenant surface rights,
mineral rights, and permits held by SRC on the Effective Date of this Agreement,
and includes any renewal thereof and any form of successor or substitute title
thereto.

“SEC” means the Securities and Exchange Commission of the United States.

“Securities Act” means the Securities Act of 1933, as amended;

“Stock Consideration” means the portion of the consideration payable to SRC as
part of the transactions contemplated herein that consists of shares of common
stock of Gold Resource Corporation (also referred to as the “GORO Shares”);

“Third Party Royalty” means the existing 2% NSR royalty in favor of an unrelated
third party reserved on the patented claims as of the Effective Date of this
Agreement;

“Third Party Royalty Purchase Price” means the amount payable to holder of the
Third Party Royalty in order to purchase such Third Party Royalty.

“Unburdened Claims” means those claims within the group of claims comprising the
Property that are not subject to the Third Party Royalty or any other existing
NSR royalty in favor of a third party and are not the Burdened Claims as
described above;

As used in this Agreement, unless the context otherwise requires, the following
rules apply:

  (c)

the use of words in the singular or plural, or with a particular gender, shall
not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits;

        (d)

unless otherwise specified, time periods within, or following which any payment
is to be made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the period to the next Business Day, if the last day of the period is
not a Business Day;

        (e)

reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

        (f)

headings in this Agreement are for convenience only and shall not affect its
interpretation; and

        (g)

references to “include”, “includes” or “including” and the like shall be
construed, in each case, as if followed by the words “but without limitation”.

3

--------------------------------------------------------------------------------

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

2.1

SRC and, where indicated below, IFAM represent and warrant to Optionee that:


  (a)

SRC the beneficial owner of the Property;

        (b)

SRC is duly organized, validly existing and in good standing as a Delaware
corporation registered to do business in the State of Nevada and is lawfully
qualified to hold the beneficial interest in the Property;

        (c)

SRC has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement, subject to the consent of the TSX Venture Exchange (to be obtained by
IFAM, if necessary) which may be a condition to the transactions contemplated in
this Agreement;

        (d)

it has duly obtained all necessary corporate authorizations for the execution,
delivery and performance of this Agreement and such execution, delivery and
performance and the consummation of the transactions herein contemplated will
not contravene any applicable laws and will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance, lien or charge under the
provisions of its constating documents or any shareholders’ or directors’
resolution or any indenture, agreement or other instrument whatsoever to which
it is a party or by which it is bound or to which it may be subject;

        (e)

SRC is not a party to any actions, suits or proceedings which could materially
affect its ability to meet its obligations under this Agreement;

        (f)

the Mining Claims are accurately described in Schedule A, to the knowledge of
SRC based upon its reasonable review of mining registry records, have been duly
and validly located, recorded and issued and are in good standing with respect
to all filings, fees, taxes, assessments, work commitments or other conditions
on the date hereof and except for the Burdened Claims, to the knowledge of SRC
based upon its reasonable review of mining registry records, the Mining Claims
are not subject to any agreements or rights of third parties, and are free and
clear of all liens, charges and encumbrances whatsoever;

        (g)

SRC has no knowledge of, and has not received any notice of, any material claim
or judicial or administrative proceeding, pending or threatened against, or
which may affect, the Property, or operations thereon, relating to, or alleging
any violation of any Environmental Laws; it is not aware of any facts which
could give rise to any such claim or judicial or administrative proceeding; and
to the best of its knowledge, none of the Property or operations thereon is the
subject of any investigation, evaluation, audit or review by any Governmental
Authority to determine whether any violation of any Environmental Laws has
occurred or is occurring or whether any remedial action is needed in connection
with a release of any contaminant into the environment, except for compliance
investigations conducted in the normal course by any Governmental Authority;

4

--------------------------------------------------------------------------------


  (h)

to the best of SRC’s knowledge, other than such information that has been
provided by SRC to the Optionee, no hazardous or toxic waste or substance is or
has been stored on the Property, nor has it disposed of any hazardous or toxic
waste from the Property, in either case in a manner contrary to any
Environmental Laws, and to the best of its knowledge there are no contaminants
on the Property other than in compliance with Environmental Laws;

        (i)

to the best of SRC’s knowledge, other than such information that has been
provided by SRC to the Optionee, there is no contingent or other liability
relating to the restoration or rehabilitation of land, water or any other part
of the environment (except for those derived from normal exploration activities)
or non- compliance with Environmental Laws;

        (j)

there are no adverse claims or challenges against or to its ownership or title
to the Property of which it has notice, nor to the best of its knowledge is
there any basis therefor;

        (k)

to the best of its knowledge, there are no pending or threatened actions, suits,
claims or proceedings regarding the Property or any portion thereof;

        (l)

this Agreement will have been approved by all requisite corporate action on the
part of SRC and IFAM on or before the date that it executes this Agreement;

        (m)

the securities comprising the Stock Consideration have not been registered under
the Securities Act but are offered in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
the Optionee is relying in part upon the truth and accuracy of, and SRC’s and
IFAM’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each of SRC and IFAM set forth herein in
order to determine the availability of such exemptions and the eligibility of
SRC and IFAM to receive the Stock Consideration;

        (n)

SRC and IFAM are acquiring the Stock Consideration for investment purposes, each
for its own account and not with a view towards, or for resale in connection
with, the resale or distribution thereof in a manner that would violate the
Securities Act and further does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Stock Consideration;

        (o)

SRC and IFAM have reviewed the SEC Reports (as defined below), including
Optionee’s most recent annual report on Form 10-K filed with the SEC and any
other reports or documents filed by the Optionee with the SEC since the filing
of the Form 10-K has been given access to full and complete information
regarding the Optionee, and has utilized such access to its satisfaction for the
purpose of obtaining such information as it has reasonably requested; and,
particularly, it has been given reasonable opportunity to ask questions of, and
receive answers from, representatives of the Optionee concerning the terms and
conditions of the offering and to obtain any additional information, to the
extent reasonably available;

5

--------------------------------------------------------------------------------


  (p)

in reaching a decision to accept the Stock Consideration, SRC and IFAM each has
such knowledge and experience in financial and business matters that it is
capable of reading and interpreting financial statements and evaluating the
merits and risk of an investment in the securities and has the net worth to
undertake such risks;

        (q)

SRC and IFAM each has obtained, to the extent it deems necessary, its own
professional advice with respect to the risks inherent in the investment in the
securities, and the suitability of an investment in the securities comprising
the Stock Consideration in light of its financial condition and investment need;

        (r)

SRC and IFAM each acknowledges that (i) the acquisition of the Stock
Consideration is a long-term investment to be held in accordance with applicable
securities laws; (ii) it must bear the economic risk of investment because the
shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, the shares cannot be resold unless they are
subsequently registered under said laws or exemptions from such registrations
are available; and (iii) the transferability of the securities is restricted and
requires compliance with Rule 144 promulgated under the Securities Act or the
availability of a different exemption from the registration under the Securities
Act and a legend will be placed on the certificate(s) representing the GORO
Shares referring to the applicable restrictions on transferability;

        (s)

it certifies, under penalties of perjury, that it is NOT subject to the backup
withholding provisions of Section 3406(a)(i)(C) of the Internal Revenue Code;
and

        (t)

it represents and warrants that it is a Delaware corporation with a principal
office in Reno, Nevada and made the decision to accept the Stock Consideration
in Reno, Nevada.


2.2

Optionee represents and warrants to SRC that:


  (a)

it and its subsidiaries are validly existing and in good standing in the
jurisdictions of their incorporation and all jurisdictions in which they do
business;

        (b)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

        (c)

it has duly obtained all necessary corporate authorizations for the execution,
delivery and performance of this Agreement and such execution, delivery and
performance and the consummation of the transactions herein contemplated will
not contravene any applicable laws and will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance, lien or charge under the
provisions of its constating documents or any shareholders’ or directors’
resolution or any indenture, agreement or other instrument whatsoever to which
it is a party or by which it is bound or to which it may be subject;

6

--------------------------------------------------------------------------------


  (d)

no consent from any third party is necessary to authorize, approve or permit
Optionee to consummate the transactions contemplated by this Agreement,
including but not limited to the issuance of the GORO Shares;

        (e)

it is not a party to any actions, suits or proceedings which could materially
affect its ability to meet its obligations under this Agreement;

        (f)

this Agreement will have been approved by all requisite corporate action on or
before the date that it executes this Agreement;

        (g)

as of the date hereof, it has filed all required forms, reports and documents
required to be filed by it with the SEC under the Securities Act and the
Exchange Act (“SEC Reports”) for the past 3 years, each of which has complied as
to form in all material respects with all applicable requirements of the
Securities Act, and the Exchange Act, each as in effect on the dates such forms,
reports and documents were filed. The audited consolidated financial statements
of Optionee included in the SEC Reports were prepared in accordance with
generally accepted accounting principles and present fairly the consolidated
financial position of Optionee and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and changes in financial
position for the periods then ended;

        (h)

as of the Effective Date, Optionee’s issued and outstanding capital consists of
54,179,369 shares of duly authorized and validly issued common stock, which
shares are fully paid and non-assessable and have been issued in compliance with
federal and state securities laws, and no shares of preferred stock are
outstanding, and except as disclosed in the SEC Reports, there are no authorized
or outstanding warrants, pre-emptive rights, rights of first refusal or other
rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of Optionee or any of its
subsidiaries; and

        (i)

it has all necessary power and authority to issue and deliver the GORO Shares
and the GORO Shares have been duly authorized, and, when delivered to SRC, the
GORO Shares will be duly and validly issued, fully paid and non-assessable and
will be issued in compliance with United States federal and state securities
laws.


2.3

The representations and warranties herein set out will survive the execution of
this Agreement unless or until this Agreement is otherwise terminated in
accordance with the provisions of this Agreement.

7

--------------------------------------------------------------------------------

ARTICLE 3
GRANT OF OPTION

3.1

For and in consideration of the Option Fee payable to SRC, as set forth herein,
SRC does hereby grant to Optionee the exclusive right and option to purchase
SRC’s 100% interest in the Property in accordance with the terms and conditions
set forth herein (the “Option”).

    3.2

Upon execution of this Agreement, Optionee shall pay to SRC the following
consideration (the “Option Fee”) by the issuance of common stock (as described
below) and certified cheque, bank draft, wire transfer or other form of payment
satisfactory to SRC (for the cash portion), as applicable. SRC may, by prior
notice to Optionee, direct that (1) the cash portion of the Option Fee be paid
directly to IFAM and (2) the Stock Consideration portion of the Option Fee be
issued to IFAM. The Option Fee shall consist of the following:


  (a)

US$100,000.00 allocated to the claims comprising the Clay Peters property;

        (b)

US$21,506.10 allocated to the claims comprising the Copper Chief property; and

        (c)

such number of GORO Shares equal to US$200,000.00 as determined by reference to
the closing price of GORO Shares on the NYSE MKT on the Effective Date of this
Agreement.


3.3

The Option shall remain in effect for thirty-six (36) months from the Effective
Date of this Agreement (“Option Term”) unless earlier exercised or terminated in
accordance with the terms and conditions set forth herein. At any time prior to
the expiration of the Option Term, Optionee may in its sole discretion exercise
its exclusive right to purchase the Property by giving written notice thereof to
SRC (“Exercise Notice”). The date of said Exercise Notice shall be the “Exercise
Date.”

    3.4

Upon receipt by SRC of the Exercise Notice, the parties shall determine a
mutually agreeable date for closing the purchase of the Property (“Closing”),
but in no event shall the Closing occur more than 15 days after the Exercise
Date. At the Closing:


  (a)

Optionee shall pay to SRC, or upon prior notice to Optionee SRC may direct
Optionee to pay to IFAM, the “Exercise Price” consisting of (1) US$270,000 by
certified cheque, bank draft, wire transfer or other form of payment
satisfactory to SRC and (2) issue such number of GORO Shares equal to
US$1,000,000 as determined by reference to the closing price of GORO Shares on
the NYSE MKT on the date of Closing, provided however, that in the event the
GORO Shares are not listed for trading on the NYSE MKT or any similar national
securities exchange as of the date of Closing, Optionee shall, in lieu of the
issuance of GORO shares, pay US$1,000,000 in cash to SRC; and

        (b)

SRC shall transfer all of its right, title and interest in the Property, subject
to a NSR Royalty reserved in favor of SRC and as described in Article 4 below,
to Optionee or Optionee’s subsidiary and deliver a deed of sale, assignment of
SRC’s right to repurchase the Third Party Royalty, and such other documentation
as required and in a form acceptable to Optionee. Effective at the time of
Closing, all of SRC’s right, title and interest in and to the Property, subject
to the NSR Royalty in favor of SRC and the Third Party Royalty, shall vest and
shall be deemed for all purposes hereof to have vested in Optionee, and SRC
shall hold any interest in and to the Property for the benefit of Optionee,
pending registration of all necessary instruments and documents with appropriate
Governmental Authorities to effect the transfer of the interest to Optionee or
its subsidiary as directed by Optionee.

8

--------------------------------------------------------------------------------

ARTICLE 4
ROYALTY

4.1

Upon Optionee’s due exercise of the Option and following the Closing, in
accordance with Section 3.4 above, SRC shall retain and be entitled to receive a
royalty interest in the Property of a 2% NSR Royalty on all Unburdened Claims
and a 1% NSR Royalty on all Burdened Claims, respectively, to be calculated,
paid and otherwise governed in accordance with the NSR Agreement attached hereto
as Schedule C. In that regard, the parties shall enter into, and in any event
shall be deemed to have entered into, the NSR Agreement set forth in Schedule C.

    4.2

Subject to the following, at Closing or any time thereafter until the fourth
anniversary of the date of “Commencement of commercial production” as defined in
the Net Smelter Return Royalty Agreement attached hereto as Schedule C, Optionee
shall, upon written notice to SRC, have the exclusive right to purchase one-half
of SRC’s royalty interests in the Property (including any Acquired Interest as
defined in Article 10) as follows: (a) 1% NSR Royalty on all Unburdened Claims
within the Area of Interest for a lump sum payment of US$1,250,000 and (b) 0.5%
NSR Royalty on the Burdened Claims within the Area of Interest for a lump sum
payment of US$500,000. SRC further grants to Optionee a right of first refusal
to acquire part or all of SRC’s NSR Royalty interests in the Property in the
event of an intended sale or other disposition of such royalty interest to a
third party within 60 days following Optionee’s receipt of notice from SRC of
intended sale or disposition. This provision shall expressly survive Closing.

ARTICLE 5
COVENANTS

5.1

SRC covenants and agrees that during the term of this Agreement:


  (a)

it shall refrain from alienating or promising to alienate any right derived from
the Mining Claims, or from creating any lien on the Mining Claims or to grant to
any third parties any right or interest with regard to the Mining Claims that
could adversely affect or prevent exercise of the rights granted to Optionee
pursuant hereto, without the prior written consent of the Optionee;

9

--------------------------------------------------------------------------------


  (b)

it will immediately notify Optionee of any claim, complaint or suit of which
they may learn, which could restrict or adversely affect or limit the rights
granted to Optionee pursuant hereto;

        (c)

it shall hold Optionee harmless of any threatened or actual impairment of the
Optionee’s rights under this Agreement arising out of or in connection with
activities by SRC

        (d)

it shall indemnify Optionee, its affiliates and its directors, officers, agents
and employees, for any liability or loss arising out of (i) any
misrepresentation or breach of warranty on the part of SRC under this Agreement,
(ii) any breach of covenant or other agreement on the part of SRC under this
Agreement, or (iii) any third party claims with respect to occurrences or events
that occurred on or prior to the Effective Date and arise directly from the
conduct of SRC, its employees or the Property;

        (e)

it shall continue to make available to Optionee for review and copying, all data
in Optionee’s possession relating to the Property;

        (f)

before issuing any press release relating to the transactions contemplated under
this Agreement or the Property, SRC will provide a copy of the proposed release
to Optionee at least three business days prior to dissemination;

        (g)

it shall permit Optionee to enter the Property for the purpose of visual
inspection, evaluation, exploration and other work during the Option Term; and

        (h)

it shall fully cooperate with Optionee in its fulfillment of the covenants set
forth in this Article 5, including any applications for any governmental
licences, permits and approvals or notices required to be filed with the Bureau
of Land Management, the State of Nevada, or any other Governmental Authority.


5.2

In the event SRC’s assignment of its right to repurchase the Third Party Royalty
to Optionee is deemed invalid, SRC further covenants and agrees that upon
written notice from Optionee, and payment by Optionee of the Third Party Royalty
Purchase Price to SRC, SRC will exercise such right to repurchase the Third
Party Royalty and subsequently transfer all such rights, title and interest in
the royalty to Optionee for no further consideration. This covenant shall
expressly survive the Closing.

    5.3

Optionee covenants and agrees that, during the term of this Agreement:


  (a)

it shall promptly comply with all Governmental Regulations relating to the
condition, use or occupancy of the Property by Optionee;

        (b)

it shall maintain the Mining Claims in good standing, including paying all
maintenance fees, taxes and/or assessments, as due and providing evidence of
such payment to SRC no less than thirty (30) days prior to the due date of such
payments;

10

--------------------------------------------------------------------------------


  (c)

it shall pay any subsequent maintenance fees, taxes and/or assessments related
to any Acquired Interest as defined in Article 10;

        (d)

it shall be responsible for all reclamation fees and costs associated with any
new disturbances or work conducted by Optionee on the Property as required in
accordance with federal, state or local law;

        (e)

it shall pay any existing NSR royalties related to the Property that become due,
including but not limited to the Third-Party Royalty;

        (f)

it shall, prior to conducting or allowing any work on the Property, obtain and
carry a comprehensive policy of general liability insurance and shall provide a
certificate of insurance to SRC indicating that the Property is included, such
coverage to be in an amount of not less than $1,000,000 per occurrence and
$2,000,000 in the aggregate. In addition to the foregoing, Optionee shall carry
workers compensation insurance as required by law.

        (g)

it will immediately notify SRC of any claim, complaint or suit of which it may
learn, which could restrict or adversely affect or limit the rights of SRC in
the Property;

        (h)

upon reasonable advanced notice, it shall permit SRC to enter the Property for
the purpose of inspection during the Option Term;

        (i)

it shall send to SRC at least once every six months all exploration data
generated by Optionee during the Option Term, including but not limited to drill
results, assays, core logs and drill pad locations, ;

        (j)

before issuing any press release relating to the transactions contemplated under
this Agreement or the Property, Optionee will provide a copy of the proposed
release to SRC at least three business days prior to dissemination and shall
further give SRC not less than ten (10) business days to review underlying data
prior to making any public announcement,;

        (k)

it shall indemnify SRC, its affiliates, directors, officers, agents and
employees, for any liability or loss arising out of (i) any misrepresentation or
breach of warranty on the part of Optionee under this Agreement, (ii) any breach
of covenant or other agreement on the part of Optionee under this Agreement and
(iii) any third party claims arising from Optionee’s operations on the Property.

        (l)

it shall comply with all applicable requirements of the Securities Act, and the
Exchange Act and all other applicable federal, state, and local laws, rules and
regulations, including but not limited to its obligation to file all such
reports required by the SEC and necessary to maintain adequate current public
information in accordance with Rule 144, and shall further take any and all
reasonable and necessary steps to maintain the listing of GORO Shares on any
stock exchanges where such securities are listed for trading as of the Effective
Date, including but not limited to the NYSE MKT;

11

--------------------------------------------------------------------------------


  (m)

it shall fully cooperate with SRC in its fulfillment of the covenants set forth
in this Article 5, including any applications for any governmental licences,
permits and approvals or notices required to be filed with the Bureau of Land
Management, the State of Nevada, or any other Governmental Authority; and

        (n)

it shall promptly cooperate with any reasonable request from SRC or IFAM with
respect to seeking removal of the restrictive legend on the GORO Shares at such
time as a valid exemption under the securities laws is available.

ARTICLE 6
CONDITIONS

6.1

Notwithstanding the foregoing or any other provision in this Agreement, the
obligations of Optionee to close on the purchase of the Property shall be
contingent upon the satisfaction, in Optionee’s reasonable discretion, of the
following conditions (any or all of which may be waived by Optionee, at its
option, in whole or in part to the extent permitted by applicable law):


  (a)

no material adverse change in the condition of the Property has occurred since
the delivery of the Exercise Notice by Optionee to SRC;

        (b)

all of SRC’s representations and warranties contained herein shall be true and
correct in all material respects on the date of Closing (except for
representations and warranties that speak as of a specific date);

        (c)

SRC shall have executed and delivered to the Optionee all documents to be
delivered in accordance with the terms of this Agreement and such other
documents and instruments as Optionee may reasonably request and which can be
obtained with reasonable commercial efforts in order to consummate the
transactions contemplated by this Agreement; and

        (d)

No material breach by SRC shall exist under this Agreement and SRC shall be
ready, willing and able to close under the terms of this Agreement.


6.2

Notwithstanding the foregoing or any other provision in this Agreement, the
obligations of SRC to close on the purchase of the Property shall be contingent
upon the satisfaction, in SRC’s reasonable discretion, of the following
conditions (any or all of which may be waived by SRC, at its option, in whole or
in part to the extent permitted by applicable law):


  (a)

all of Optionee’s representations and warranties contained herein shall be true
and correct in all material respects on the date of Closing (except for
representations and warranties that speak as of a specific date);

12

--------------------------------------------------------------------------------


  (b)

Optionee shall have executed and delivered to the SRC all documents to be
delivered in accordance with the terms of this Agreement and such other
documents and instruments as SRC may reasonably request and which can be
obtained with reasonable commercial efforts in order to consummate the
transactions contemplated by this Agreement;

        (c)

no material breach by Optionee shall exist under this Agreement and Optionee
shall be ready, willing and able to close under the terms of this Agreement; and

        (d)

no injunction, restraining order, action or order of any nature by a
Governmental Authority, including a stop order suspending the qualification or
exemption from qualification of any of the Stock Consideration in any
jurisdiction, shall have been issued and no proceeding for that purpose shall
have been commenced or, to the knowledge of Optionee after reasonable inquiry,
be pending or contemplated as of the date of Closing.

ARTICLE 7
TERM; DEFAULT

7.1

This Agreement shall terminate upon the earlier of (i) the expiration of the
Option Term; (ii) effective as of the date at which Optionee, at its sole
discretion at any time during the Option Term, delivers written notice of
termination thereof to SRC (iii) or a termination by SRC pursuant to Section 7.2
below. In the event of early termination of this Agreement in accordance with
this Article 7, SRC shall be entitled to retain the Option Fee, and this
Agreement shall become null and void and neither party hereto shall have any
other liability, obligation or duty herein under or pursuant to this Agreement
other than Optionee’s reclamation obligations and except as expressly otherwise
provided herein.

    7.2

If, during the Option Term, Optionee is in a material breach of any term or
condition contained herein resulting in a material adverse effect to SRC’s
rights hereunder (an “Event of Default”), SRC may terminate this Agreement
following:


  (a)

Written notice to Optionee containing the particulars of the Event of Default (a
“Notice of Default”); and

        (b)

The failure of Optionee to cure such Event of Default within thirty (30) days
after receipt of the Notice of Default.

ARTICLE 8
CONFIDENTIAL INFORMATION

8.1

No information furnished by a party (“Disclosing Party”) to the other party
(“Receiving Party”) in connection with the transactions contemplated herein,
will be disclosed or published by the Receiving Party without the written
consent of the Disclosing Party, but such consent in respect of the reporting of
factual data will not be unreasonably withheld, and will not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities, taxation or corporation laws. This provision shall not apply to
information which becomes part of the public domain provided that it does not
become part of the public domain by the actions of a party hereto in
contravention of its obligation to keep such information confidential.

13

--------------------------------------------------------------------------------


8.2

Nothing in this section shall prevent a party from disclosing information to a
third party for purposes of corporate reorganization, financing, review of
materials, data and results by a consultant and like matters provided that such
third party agrees to be bound by these provisions of confidentiality.

    8.3

Draft press releases in this regard are deemed Confidential Information
hereunder and will be reviewed by both parties prior to dissemination.

ARTICLE 9
NOTICE

9.1

Any notice or other writing, required or permitted to be given hereunder,
including but not limited to the Exercise Notice, or for the purposes hereof to
either party shall be sufficiently given if delivered personally, or if sent by
prepaid registered mail or if by facsimile or e-mail if confirmation of
transmission to the recipient is received:


  (a)

In the case of notice to Optionee, at:


  Gold Resource Corporation   2886 Carriage Manor Point   Colorado Springs,
Colorado 80906   Attention: Jason Reid, President   Fax: “Redacted”   E-mail:
“Redacted”


  (b)

In the case of notice to SRC, at:


  Silver Reserve Corp.   1135 Terminal Way, Suite 106   Reno, Nevada 89502  
Attention: Mason Douglas, President   Fax: “Redacted”   E-mail: “Redacted” with
a copy to “Redacted”

14

--------------------------------------------------------------------------------

or at such other address or addresses as the parties to whom such writing is to
be given shall have last notified the party giving the same in the manner
provided in this Section 9.1. Any notice delivered to the party to whom it is
addressed as heretofore provided shall be deemed to have been given and received
on the day it is so delivered at such address, provided that if such day is not
a Business Day, then the notice shall be deemed to have been given and received
on the Business Day next following such day.

ARTICLE 10
PROPERTY MODIFICATIONS

During the term of this Agreement, unless otherwise agreed to by the parties, if
any party or its Affiliate (the “Acquiring Party”) acquires, directly or
indirectly, any right to or interest in, or any right to receive proceeds of
production from, any mining license, lease, grant, concession, claim, permit,
patent, or other form of mineral tenure located wholly or partly within the Area
of Interest (the “Acquired Interest”), the Acquired Interest shall be included
in and shall form part of the Property and be subject to this Agreement as if it
were originally included in the definition of “Property” in section 1.1 hereof
and such mining claims therein shall be considered “Unburdened Claims” for
purposes of this Agreement. In such event, the Acquiring Party shall bear the
acquisition costs related to the Acquired Interest.

ARTICLE 11
MISCELLANEOUS

11.1

This Agreement will supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

    11.2

SRC may assign its rights and obligations under this Agreement to a third party
with the consent of Optionee, which consent shall not be unreasonably withheld.
Further, SRC may transfer or assign any and all of its rights and obligations
under this Agreement to IFAM or any wholly-owned subsidiary or affiliate of
IFAM.

    11.3

The Schedules attached to this Agreement shall be deemed to be incorporated in,
and to form part of, this Agreement.

    11.4

If any provision of this Agreement is held to be invalid or unenforceable, then
such provision will be fully severable from this Agreement, and the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected thereby. In lieu of such invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a provision as similar
in terms to such invalid or unenforceable provision as may be reasonably
possible and valid and enforceable.

15

--------------------------------------------------------------------------------


11.5

All obligations assumed by the parties shall be temporarily suspended and the
Agreement shall be extended for up to 12 additional months when due to force
majeure such as strike, war, riot, acts of God or an act of Governmental
Authorities, it is not possible to perform the obligations established between
the parties hereunder, and such performance shall be resumed immediately upon
the definitive of any such situations.

    11.6

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder will be deemed or construed to be a consent to or a waiver
of any other breach or default.

    11.7

The parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
parties in the Property.

    11.8

This Agreement and any other writing delivered pursuant hereto may be executed
in any number of counterparts with the same effect as if all parties to this
Agreement or such other writing had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument.

    11.9

Each party to this Agreement shall be responsible for all of its own expenses,
legal and other professional fees, disbursements, and all other costs incurred
in connection with the negotiation, preparation, execution, and delivery of this
Agreement and all documents and instruments relating hereto and the consummation
of the transactions contemplated hereby.

    11.10

This Agreement will be governed and construed according to the laws of the State
of Nevada applicable therein and the parties hereby attorn to the jurisdiction
of the District Court of Nevada in respect of all matters arising hereunder.

    11.11

This Agreement may not be assigned without the express written consent of the
other party, not to be unreasonably withheld, and will enure to the benefit of
and be binding upon the parties and their respective successors and permitted
assigns.

[SIGNATURE PAGE FOLLOWS]

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

  OPTIONEE:       GOLD RESOURCE CORPORATION         By: /s/ Jason Reid     Jason
Reid, CEO and President         OWNER:       SILVER RESERVE CORP.         By:
/s/ Mason Douglas     Mason Douglas, CEO and President

17

--------------------------------------------------------------------------------

SCHEDULE A

Patented and unpatented mining claims comprising the “Clay Peters property” and
the “Copper Chief property” (“Property”) located in Mineral County, Nevada.

Clay Peters Patented Claims

Claim Name Mineral Survey Number Mineral Patent Number Geo. F. (also known as
George F.) 2593 45651 Commodore 2593 45651 Thrush 2593 45651

Clay Peters Unpatented Claims

Serial Num Claim Name/
Number Claimant(s) Lead File Casetype Status Loc Dt Last Assmt NMC1071459 CP 5
SILVER RESERVE CORP NMC1071455 LODE ACTIVE 4/25/2012 2 0 1 6 NMC1071460 CP 6
SILVER RESERVE CORP NMC1071455 LODE ACTIVE 4/25/2012 2 0 1 6 NMC1071463 CP 9
SILVER RESERVE CORP NMC1071455 LODE ACTIVE 4/25/2012 2 0 1 6 NMC1071464 CP 10
SILVER RESERVE CORP NMC1071455 LODE ACTIVE 4/25/2012 2 0 1 6 NMC1070163 CP 13
SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6 NMC1070164 CP 14
SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6 NMC871217 CP 17
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871218 CP 18
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871219 CP 19
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871220 CP 20
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871221 CP 21
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871222 CP 22
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871223 CP 23
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC1038681 CP 24
SILVER RESERVE CORP NMC1038681 LODE ACTIVE 1/11/2011 2 0 1 6 NMC1070166 CP 25
SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/14/2012 2 0 1 6 NMC1070167 CP 26
SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/14/2012 2 0 1 6 NMC871229 CP 29
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871230 CP 30
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871231 CP 31
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871232 CP 32
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871233 CP 33
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871234 CP 34
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871235 CP 35
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871236 CP 36
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871237 CP 37
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871238 CP 38
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871239 CP 39
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC871240 CP 40
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC1038682 CP 41
SILVER RESERVE CORP NMC1038681 LODE ACTIVE 1/11/2011 2 0 1 6 NMC1038683 CP 42
SILVER RESERVE CORP NMC1038681 LODE ACTIVE 1/11/2011 2 0 1 6 NMC1038684 CP 43
SILVER RESERVE CORP NMC1038681 LODE ACTIVE 1/11/2011 2 0 1 6 NMC871244 CP 44
SILVER RESERVE CORP NMC871090 LODE ACTIVE 3/30/2004 2 0 1 6 NMC964722 CP 45
SILVER RESERVE CORP NMC964624 LODE ACTIVE 9/4/2007 2 0 1 6 NMC964723 CP 46
SILVER RESERVE CORP NMC964624 LODE ACTIVE 9/4/2007 2 0 1 6 NMC964724 CP 47
SILVER RESERVE CORP NMC964624 LODE ACTIVE 9/4/2007 2 0 1 6 NMC1070170 CP 48
SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6                
NMC1070171 CP 49 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6
NMC1070172 CP 50 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/14/2012 2 0 1 6
NMC1070173 CP 51 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/14/2012 2 0 1 6
NMC1070174 CP 52 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/14/2012 2 0 1 6

18

--------------------------------------------------------------------------------

Clay Peters Property Unpatented Claims (con’t)

Serial Num Claim Name/
Number Claimant(s) Lead File Casetype Status Loc Dt Last
Assmt NMC1070175 CP 53 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/27/2012 2 0
1 6 NMC1070176 CP 54 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/27/2012 2 0 1
6 NMC964732 CP 55 SILVER RESERVE CORP NMC964624 LODE ACTIVE 9/4/2007 2 0 1 6
NMC964733 CP 56 SILVER RESERVE CORP NMC964624 LODE ACTIVE 9/4/2007 2 0 1 6
NMC1070180 CP 60 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/25/2012 2 0 1 6
NMC1070181 CP 61 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/25/2012 2 0 1 6
NMC1070186 CP 66 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/25/2012 2 0 1 6
NMC1070187 CP 67 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/25/2012 2 0 1 6
NMC1070190 CP 70 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6
NMC1070191 CP 71 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6
NMC1070192 CP 72 SILVER RESERVE CORP NMC1070161 LODE ACTIVE 3/28/2012 2 0 1 6
NMC1088297 CP 161 SILVER RESERVE CORP NMC1088297 LODE ACTIVE 1/13/2013 2 0 1 6
NMC1088298 CP 162 SILVER RESERVE CORP NMC1088297 LODE ACTIVE 1/13/2013 2 0 1 6
NMC1088299 CP 163 SILVER RESERVE CORP NMC1088297 LODE ACTIVE 1/13/2013 2 0 1 6
NMC1085688 CP 165 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/20/2012 2 0 1 6
NMC1085689 CP 166 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/20/2012 2 0 1 6
NMC1085690 CP 171 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/20/2012 2 0 1 6
NMC1085691 CP 172 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/20/2012 2 0 1 6
NMC1085708 CP 189 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/19/2012 2 0 1 6
NMC1085709 CP 190 SILVER RESERVE CORP NMC1085644 LODE ACTIVE 11/19/2012 2 0 1 6

Copper Chief Property Unpatented Claims

Serial Num Claim Name/
Number Claimant(s) Lead File Casetype Status Loc Dt Last
Assmt NMC1112344 CC 1 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1
6 NMC1112345 CC 2 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112346 CC 3 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112347 CC 4 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112348 CC 5 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112349 CC 6 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112350 CC 7 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112351 CC 8 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112352 CC 9 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112353 CC 10 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112354 CC 11 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112355 CC 12 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112356 CC 13 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112357 CC 14 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112358 CC 15 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112359 CC 16 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112360 CC 17 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112361 CC 18 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112362 CC 19 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112363 CC 20 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112364 CC 21 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112365 CC 22 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112366 CC 23 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112367 CC 24 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112368 CC 25 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/3/2015 2 0 1 6
NMC1112369 CC 26 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112370 CC 27 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112371 CC 28 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6
NMC1112372 CC 29 SILVER RESERVE CORP NMC1112344 LODE ACTIVE 9/2/2015 2 0 1 6

19

--------------------------------------------------------------------------------

SCHEDULE B

Claim map of patented and unpatented mining claims comprising the “Clay Peters
property” and the “Copper Chief property” located in Mineral County, Nevada. Map
shows (in yellow) the historic Clay Peters claim boundary and (in green) the
“Copper Chief property” for purposes of determining Area of Interest.

[exhibit10-1x20x1.jpg]

20

--------------------------------------------------------------------------------

SCHEDULE C

NET SMELTER RETURN ROYALTY AGREEMENT

This agreement (the “NSR Agreement”) is made as of November 24, 2015.

Gold Resource Corporation (the “Company”) hereby grants to/agrees to pay to
Silver Reserve Corp. (the “Royalty Holder”), a Production Royalty (as herein
defined) on minerals produced and sold from the Property, as more particularly
defined in the Option Agreement, as defined hereafter, on the terms and subject
to the conditions herein specified in this NSR Agreement.

WHEREAS, according to the Option Agreement dated November 24, 2015 (the “ Option
Agreement”), between the Company and the Royalty Holder, the parties agreed that
in certain circumstances the Royalty Holder would be entitled to receive the
Production Royalty in accordance with the terms of this NSR Agreement;

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, and other valuable consideration, the parties to this NSR Agreement
agree as follow:

1.

Production Royalty

If the Company commences commercial production of Products that are mined from
the Property, the Company grants and will pay the Royalty Holder a royalty equal
to 2% of the Net Smelter Returns on the Unburdened Claims (as defined in the
Option Agreement) and 1% of the Net Smelter Returns on the Burdened Claims (as
defined in the Option Agreement) from all Products sold, computed as herein
provided (the “Production Royalty”). As used herein:

(a)      “Commencement of commercial production” means the date on which
proceeds from the sale of Products are recorded by the Company as revenues in
accordance with generally accepted accounting principles in the United States.

(b)      “Minerals” means all precious and base metals and all ores,
concentrates, precipitates, beneficiated products, and solutions containing any
of the aforementioned minerals, and all forms in which such minerals may occur,
be found, extracted or produced on or within the Property;

(c)      “Products” means all Minerals and materials of commercial value
produced or derived from the Property;

21

--------------------------------------------------------------------------------


2.

Net Smelter Returns

As used herein, “Net Smelter Returns” means the Gross Proceeds less all
Allowable Deductions.

(a)      As used herein, “Gross Proceeds” will have the following meaning:

The aggregate of revenue received by the Company from arms’ lengths purchasers
of all Products, plus the fair market value of all products sold by the Company
to persons not dealing at arms’ length with the Company, plus the Company’s
share of proceeds from insurance on the Products.

(b)      As used herein, “Allowable Deductions” means the following costs,
charges and expenses paid by the Company for or with respect to Products, after
such Products are shipped from the Property:

(i)      charges for treatment in the smelting and refining processes and other
beneficiation processes or procedures (including handling, processing, interest
and provision for settlement fees, costs of umpires, sampling, weighing,
assaying and representation fees, penalties, and other deductions made by the
processor or imposed by law and specifically excluding mining and milling
costs);

(ii)      actual costs of transportation (including loading, freight, insurance,
security, transaction taxes, handling, port, demurrage, delay, and forwarding
expenses incurred by reason of or in the course of such transportation) of
Products from the Property to the place of treatment and then to the place of
sale; and

(iii)      costs or charges of any nature for or in connection with marketing or
insurance, storage, or representation at a smelter or refinery for Products;

provided that whether Products are processed on or off the Property in a
facility wholly or partially owned by the Company or by an Affiliate of the
Company, Allowable Deductions will not include any costs that are in excess of
those which would be incurred on an arm’s length basis, or which would not be
Allowable Deductions if those Products were processed by an independent third
party.

3.

Calculation and Payment of Production Royalty


  (a)

With respect to each sale or other disposition of Products by the Company, the
Production Royalty will become due and payable within 30 days of the end of the
calendar quarter during which the Company receives payment for Products sold.

        (b)

All Production Royalty payments will be considered final and in full
satisfaction of all obligations of the Company with respect thereto, unless the
Royalty Holder gives the Company written notice describing and setting forth a
specific objection to the determination thereof within 30 days after receipt by
the Royalty Holder of a “Royalty Statement” representing calculation of the
Production Royalty payment and including copies of all third party sales
invoices for Products during the respective calendar quarter. If the Royalty
Holder objects to a particular Royalty Statement as herein provided, the Royalty
Holder shall, for a period of 45 days after the Company’s receipt of notice of
such objection, have the right, upon reasonable notice and at reasonable time,
to have the Company’s accounts and records relating to the calculation of the
Production Royalty in question audited by a certified professional accountant
acceptable to the Royalty Holder and to the Company. If such audit determines
that there has been a deficiency or an excess in the payment made to the Royalty
Holder such deficiency or excess will be resolved by adjusting the next
Production Royalty payment or credit due hereunder. The Royalty Holder will pay
all costs of such audit unless a deficiency of 2% or more of the amount
determined by the Company to be due to the Royalty Holder is determined to
exist. The Company will pay the costs of such audit if a deficiency of 2% or
more of the amount due is determined to exist. All books and records used by the
Company to calculate the Production Royalty due hereunder will be kept in
accordance with generally accepted accounting principles consistently applied.
Failure on the part of the Royalty Holder to make claim on the Company for
adjustment to its Production Royalty payment in such 45-day period will
establish the correctness and preclude the filing of exceptions thereto or
making of claims for adjustment thereon, provided that nothing herein will limit
the time in which the Royalty Holder may commence a proceeding for fraud,
concealment or misrepresentation. The foregoing notwithstanding, the parties
further agree that any objection related to the payment of the Third Party
Royalty (as defined in the Option Agreement) that may be raised by such third
party shall be presented at such time and in such manner as specified in the
royalty agreement between the third party and the Royalty Holder.

22

--------------------------------------------------------------------------------


4.

Binding Effect

It is intended that all provisions of this NSR Agreement will run with the
Property and the respective interests of the Company and the Royalty Holder
therein and will be binding upon and inure to the benefit of the Company and the
Royalty Holder, respectively, and their respective successors and assigns.

5.

Recording

Upon request by the Royalty Holder, the Company will record this NSR Agreement,
or evidence of its existence, in the appropriate mining registry, if allowable
under applicable laws.

6.

No Implied Covenants

The timing, nature, manner and extent of any exploration, development, mining,
production and sale of Products, if any, will be at the sole discretion of the
Company. No implied covenants or conditions whatsoever will be read into this
NSR Agreement, including without limitation any covenants or conditions relating
to exploration, development, prospecting, mining, production or sale of
Products, except for the covenants of good faith and fair dealing.

23

--------------------------------------------------------------------------------


7.

Assignment

The Company will have the right to assign the Property, in whole or in part and
will have sole and absolute discretion concerning the sale, assignment,
transfer, conveyance, venturing, encumbrance or other disposition of the
Property, in whole or in part, on such terms and conditions as it determines
appropriate. The Company will require any transferee or assignee of any interest
in the Property to assume in writing the obligation to pay the Royalty Holder
the Production Royalty in accordance with the terms and conditions set forth
herein, and upon such assumption, the Company will be released from all
liability hereunder with respect to the transferred interest in the Property,
except for such liability as has accrued prior thereto. SRC may assign any and
all of its right, title, interest and obligation in the NSR Agreement to IFAM or
any wholly-owned subsidiary of IFAM without the consent of the Company.

8.

Sale by Royalty Holder

(a)      If the Royalty Holder desires to sell or assign all or a portion of the
Production Royalty (the “Offered Interest”), and receives a bona fide offer (the
“Offer”) from a party that is neither the Company nor an Affiliate of the
Company (a “Third Party”), whether negotiations leading to such Offer were
initiated by the Royalty Holder or by the Third Party, the Royalty Holder may
accept the Offer and effect such sale, provided that the Royalty Holder first
gives the Company a right of first refusal with respect to such Offer in
accordance with this section.

(b)      if the Royalty Holder intends to accept the Offer, such acceptance must
be made subject to the rights of the Company. The Royalty Holder will give
notice (the “Sale Notice”) to the Company of its intention to sell and of the
terms and conditions of the Offer, including the consideration being offered, if
applicable the cash equivalent of the consideration being offered, and the date
upon which it wishes to consummate the transaction (which date will be no
earlier than 60 days after the date of the Sale Notice). Thereafter, the Company
will have the right, by notice to the Royalty Holder within 45 days after
receipt of the Sale Notice, to elect to purchase the entirety of the Offered
Interest for cash consideration equal in value to the consideration to be paid
by the Third Party as set out in the Offer and in accordance with the other
terms and conditions of the Offer;

(c)      if the consideration to be paid for the Offered Interest by the Third
Party as set forth in the Offer is not entirely in cash, then details must be
delivered by the Royalty Holder to the Company with the Sale Notice evidencing
that the non-monetary consideration to be paid by the Third Party to the Royalty
Holder to acquire the Offered Interest is equal to or greater than the cash
purchase price set out in the Notice.

(d)      the Royalty Holder will transfer the Offered Interest to the Company
upon receipt of the consideration therefor upon the earlier of (i) a date to be
mutually agreed and (ii) 30 days after Royalty Holder’s receipt of the notice of
election to purchase. Notwithstanding the foregoing, if the Company has not
elected to purchase all of the Offered Interest on the terms set out in this
section, the Royalty Holder will have the right to transfer all of the Offered
Interest to the Third Party on the terms set forth in the Offer at any time
within 120 days following the expiration of the 45 day period in which the
Company may elect to purchase the Offered Interest; and

24

--------------------------------------------------------------------------------

(e)      if the Royalty Holder fails to consummate the sale to a Third Party
within the said 120-day period, the right of first refusal granted to the
Company with respect to such Offered Interest will be revived. Any subsequent
proposal to sell such Offered Interest will be conducted in accordance with all
the procedures set forth in this section.

(f)      if the Royalty Holder sells or transfers the Offered Interest to a
Third Party, the change or division in the ownership of the Production Royalty,
however accomplished, will not enlarge the obligations of or diminish the rights
of the Company. No change or division in the ownership of the Production Royalty
will be binding on the Company until ten days after the Company has received a
copy of the sale or assignment instrument duly recorded in the applicable
recording district evidencing the change or division in ownership.

9.

Treatment of Product

The Company may, but will not be obligated to, treat, mill, heap leach, sort,
concentrate, refine, smelt, or otherwise process, beneficiate or upgrade the
ores, concentrates, and other mineral product produced from the Property, at
sites located on or off the Property, prior to sale, transfer, or conveyance to
a purchaser, user or other consumer. The Company will not be liable for mineral
values lost in processing under sound practices and procedures, and no
Production Royalty will be due on any such lost mineral values.

10.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada applicable therein.

11.

Notice

All notices and other communications under this NSR Agreement will be in writing
and may be delivered personally or transmitted by e-mail or facsimile as
follows:

  To the Royalty Holder:   Silver Reserve Corp at:   1135 Terminal Way, Suite
106   Reno, Nevada 89502   Attention: Mr. Mason Douglas, President   Fax:
“Redacted"   Email: “Redacted" with a copy to   “Redacted"

25

--------------------------------------------------------------------------------


  To the Company:         Gold Resource Corporation.   2886 Carriage Manor
Point.   Colorado Springs, Colorado 80906   Facsimile: “Redacted"   Attention:
Jason Reid, President   email: “Redacted"

or to such addresses as each Party may from time to time specify by notice. Any
notice will be deemed to have been given and received if personally delivered,
then on the day of personal service to the recipient Party, if sent by facsimile
transmission and successfully transmitted prior to 4:00 pm (of the time of the
receiving Party) on the day of transmission (provided such day is a Business
Day), and if transmitted after 4:00 pm (of the time of the receiving Party) on
that Business Day then on the next Business Day following the date of
transmission. Notice given by email will be deemed to have been given and
received when the recipient acknowledges receipt.

12.

Counterparts

This NSR Agreement may be executed in any number of counterparts and by the
different Parties hereto on separate counterparts, each of which when so
executed and delivered will be an original, but all such counterparts together
will constitute one and the same instrument.

  COMPANY:       GOLD RESOURCE CORPORATION         By: /s/ Jason Reid   Jason
Reid, CEO and President           ROYALTY HOLDER:       SILVER RESERVE CORP.    
    By: /s/ Mason Douglas     Mason Douglas, CEO and President

26

--------------------------------------------------------------------------------